Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show any fluid connection between the heat exchange (62) and the coolant, presumably of the cooling apparatus (18) as described in the instant specification on page 13, and this structural detail is essential for a proper understanding of the disclosed invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing per MPEP § 608.02(d). Page 13 of the instant specification indicates that the heat exchanger heats hydrogen gas supplied from the hydrogen tank (58) by performing heat exchange with coolant that flowed through the cell stack (12). As currently shown in figure 3, there is no connection between the coolant and the heat exchanger and as such, the drawing is unclear as to how the heat exchanger functions. 
The drawings are additionally objected to under 37 CFR 1.83(a) because they fail to show any structure associated with the “structural unit” or adjustable pipe diameters required by Claim 8. The drawings must show every feature of the invention specified in the claims. Therefore, the structure(s) encompassed by the claimed “structural unit” and the mechanism by which the pipe diameters are adjustable must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “hard” in the claim is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of hardness in the form of a numerical value or any particular metal which would meet applicant’s use of the term “hard”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because metals have varying hardness values based on their elemental composition and metal pipes have varying degrees of malleability based on their shape and thickness. As such, it is unclear which metals or mixtures/ alloys of metals would meet the claimed hardness. To advance prosecution, the examiner has interpreted the claim to read on any rigid generic metal pipe since the specification recites the hydrogen gas supply pipe 53b in this way as opposed to the flexible piping of 53b.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires a generic “structural unit” in which at least one pipe diameter is adjustable, but neither the claim nor the specification provide any indication as to what physical structure is encompassed by the structural unit or how a hard metal pipe (53c) that is integrally formed with the pipe unit (72) and the connection portion (73, see instant specification page 16) could have its or any other pipe’s diameter adjusted. The instant specification at page 24 line 24 through page 25 line 13 and figure 6D are the only references in the instant application to the claimed structural unit, but figure 6D does not appear to be pointing to any particular structure as the structural unit (98) and the instant specification at page 24 line 24 through page 25 line 13 does not indicate how any of the pipe diameters “a”, “b”, or “c” are adjusted other than that an operator may perform the adjustment. In order to advance prosecution, the examiner has considered this claim based on the structure of the three pipes joined by the connection portion as shown in instant figure 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujita (US 2018/0233756 A1), newly cited.
Regarding Claim 1, Fujita teaches a fuel cell vehicle (see figure 1 showing vehicle 20 including fuel cell 100) comprising: a fuel cell stack (fuel cell 100); a hydrogen gas supply pipe configured to supply a hydrogen gas to the fuel cell stack (gas supply system 120 including supply flow channel 121, see [0018] regarding the function of supplying hydrogen gas); and an injector provided at a position along the hydrogen gas supply line to inject the hydrogen gas to the fuel cell stack (hydrogen gas supply component 126 that is an injector, see [0020] indicating the function of delivering hydrogen gas), wherein the hydrogen gas supply pipe includes a buffer (buffer tank 134 and corresponding branch flow channel 133) provided on an upstream side of the injector (see figure 1 and [0021]), the buffer being configured to allow the hydrogen gas to flow through the buffer (see again [0021] and [0032] regarding the flow of hydrogen through the buffer); and the buffer includes a branch pipe from the hydrogen gas supply pipe (branch flow channel 133) and a buffer tank (buffer tank 134) coupled to the branch pipe so as to allow the hydrogen gas to flow through the buffer tank (see again figure 1, [0021], and [0032]).
Regarding Claim 8, Fujita teaches that the buffer has a structural unit (any of the surrounding components such as the body of the vehicle, noting that instant figure 6D does not point to any particular physical structure and this is the only showing of the claimed structural unit) in which the inner diameter of the branch pipe at a position adjacent to a connection portion is adjustable (see figure 1 showing a valve 135, which either opens or closes the inner diameter of the branch flow channel 133 as described in [0021], for example, reading on the claimed adjustability).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to Claim 1 above, in view of Katano (US 2010/0062319 A1), cited on the IDS filed 01 October 2020.
Regarding Claims 2-4, Fujita further teaches an auxiliary device case (body of vehicle 20) attached to the fuel cell stack (the claimed attachment is necessarily made in order to maintain the fuel cell’s position in the fuel cell vehicle 20), and configured to accommodate the injector (figure 1 shows the hydrogen gas supply component 126 accommodated within the vehicle 20).
As figure 1 only shows illustrative plan view schematic, Fujita does not teach that the buffer tank is disposed above the injector in a gravity direction, inside the vehicle body. 
However, Katano also teaches a fuel cell vehicle (fuel cell hybrid vehicle V, see figure 2) with a hydrogen gas supply pipe (line of figure 2 extending from hydrogen supply source 30 to the fuel cell 20 representing hydrogen supply path 74 of figure 1) and a buffer tank (surge tank 81) attached thereto, which leads further downstream to an injector (injector 80) and finally to the fuel cell (fuel cell 20), all accommodated within an auxiliary device case attached to the fuel cell (body of fuel cell hybrid vehicle V). Katano further teaches that the buffer tank (surge tank 81) is disposed above an injector (injector 80) in a gravity direction inside the vehicle body (see figure 2 showing relationship between injector 80 and surge tank 81 in the vertical direction and similar in figures 3-6 as well as the notation of upper member 83, 102 and lower member 82, 101 corresponding to the vertical / gravity direction), as required by instant Claim 2. Katano also further teaches that the auxiliary device case (body of fuel cell hybrid vehicle V) is provided with an upper protrusion protruding upward in the gravity direction (see the upward incline of the vehicle body’s front hood region above the fuel cell 20, injector 80 and surge tank 81 in figure 2), and the buffer tank is disposed in an expansion space of the auxiliary device case formed by the upper protrusion (see again figure 2 showing the surge tank 81 in the portion of the vehicle body which is inclined upward toward the passenger space PS), as required by Claim 3. Katano also teaches that the lower member (82) of the buffer tank (81) is a rigid metal structure (see [0049]) including a pipe segment (inflow port 84) that is analogous to the branch pipe as claimed and shown in Fujita, as required by Claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buffer tank in Fujita based on the analogous surge tank and related structures taught by Katano so that even when the injector is driven, any pulsation is not easily generated in the hydrogen gas of the hydrogen supply path, and the generation of the vibration or noise caused by the pulsation of the hydrogen gas is suppressed (see Katano [0052]-[0054]).
Regarding Claim 5, Fujita figure 1 only shows illustrative plan view schematic, and as such, Fujita does not teach that the branch pipe protrudes upward in a gravity direction from the hydrogen gas supply pipe and the buffer tank is couples to an upper end of the branch pipe. 
However, Katano also teaches a fuel cell vehicle (fuel cell hybrid vehicle V, see figure 2) with a hydrogen gas supply pipe (line of figure 2 extending from hydrogen supply source 30 to the fuel cell 20 representing hydrogen supply path 74 of figure 1) and a buffer tank (surge tank 81) attached thereto. Katano also teaches that the portion of the hydrogen supply pipe that immediately adjoins the buffer tank (inflow port 84) is oriented vertically / in the gravity direction, and it is the examiner’s position that this pipe segment is analogous to the claimed branch pipe that is connected to the hydrogen supply pipe and the buffer tank on its two ends.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the buffer tank in Fujita based on the analogous surge tank and inflow port taught by Katano so that even when the injector is driven, any pulsation is not easily generated in the hydrogen gas of the hydrogen supply path, and the generation of the vibration or noise caused by the pulsation of the hydrogen gas is suppressed (see Katano [0052]-[0054]).
Regarding Claim 6, Fujita figure 1 only shows illustrative plan view schematic, and as such, Fujita does not teach that the injector and the buffer are installed in a front box of the fuel cell vehicle; and the hydrogen gas supply pipe extends under a floor of the fuel cell vehicle, and is configured to connect a hydrogen tank provided on a rear side of the fuel cell vehicle and the injector, as required by the claim.
However, Katano also teaches a fuel cell vehicle (fuel cell hybrid vehicle V, see figure 2) where an injector (injector 80) and a buffer tank (surge tank 81) are installed in a front box (under hood area) of the vehicle and the hydrogen gas supply pipe (line of figure 2 extending from hydrogen supply source 30 to the fuel cell 20 representing hydrogen supply path 74 of figure 1) extends under a floor of the vehicle (the floor corresponding to the lower portion of the passenger section PS in figure 2), connecting a hydrogen tank (hydrogen supply source 30) on a rear side of the vehicle with the injector in the front.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maximize the space available to the passenger compartment by orienting the relatively larger components like the fuel cell stack itself and related components in the front and rear of the vehicle, such that the shape of the relatively smaller hydrogen supply pipe may be accommodate under the passenger space between the relatively larger components.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita as applied to Claim 1 above, in view of Tsubouchi (US 2019/0036139 A1), newly cited.
Fujita does not teach that the hydrogen gas supply pipe includes a heat exchanger on an upstream side of the injector and on an upstream or downstream side of the buffer, as required by the claim.
However, Tsubouchi also teaches a fuel cell system (see figure 1) that is mounted in a vehicle (see [0042]) where the fuel cell receives hydrogen fuel along a hydrogen supply line (supply path 16) includes in order, a hydrogen tank (hydrogen tank 14), a heat exchanger (heat exchanger 26), a buffer tank (sub tank 28), an injector (injector 32) and finally a fuel cell (fuel cell 12). Tsobouchi also further teaches that the heat exchanger interacts with both the hydrogen fuel and the coolant system of the vehicle (see coolant circulation passage 44 and [0048]-[0050]), adjusting the temperature of the hydrogen gas as required by the claim, which is analogous to the instant heat exchanger interacting the same fluids.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydrogen supply line of Fujita with a heat exchanger in order to optimize cooling that the hydrogen cooled by decompression and expansion can provide to spent coolant from the fuel cell (see [0048]).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kubo (US 2006/0051636 A1)- teaches a similar schematic to that of Fujita with a branched pipe extending from the hydrogen supply pipe to a buffer tank in figure 1, and Fukuda (US 20170259694 A1)- teaches an auxiliary device case analogous to that of the instant figures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723